                                                                    Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 1 of 8




                                                           1 MICHAEL A. TOPP, State Bar No. 148445
                                                             michael.topp@clydeco.us
                                                           2 JASON J. CHORLEY, State Bar No. 263225
                                                             jason.chorley@clydeco.us
                                                           3 CLYDE & CO US LLP
                                                             Four Embarcadero Center, Suite 1350
                                                           4 San Francisco, CA 94111
                                                             Telephone: (415) 365-9800
                                                           5 Facsimile: (415) 365-9801

                                                           6 Attorneys for Plaintiff
                                                             KINSALE INSURANCE COMPANY
                                                           7

                                                           8                               UNITED STATES DISTRICT COURT

                                                           9                          NORTHERN DISTRICT OF CALIFORNIA

                                                          10
                    Four Embarcadero Center, Suite 1350




                                                          11 KINSALE INSURANCE COMPANY, a                      Case No.: 3:21-cv-05968
                      San Francisco, California 94111




                                                             Virginia corporation,
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12
                                                                              Plaintiff,                       COMPLAINT FOR
                                                          13                                                   DECLARATORY RELIEF
                                                                     v.
                                                          14
                                                             FAIRWINDS ESTATE WINERY LLC, a
                                                          15 California limited liability company,

                                                          16                  Defendant.

                                                          17

                                                          18
                                                          19         KINSALE INSURANCE COMPANY (“Kinsale”) sues FAIRWINDS ESTATE
                                                          20 WINERY LLC (“Fairwinds”), and alleges:

                                                          21                                      NATURE OF ACTION
                                                          22         1.      This is an action for declaratory relief under 28 U.S.C. § 2201 regarding coverage
                                                          23 under an excess commercial property policy. More specifically, at issue is whether an insured

                                                          24 can recover more than the amount set forth on a statement of values despite the policy

                                                          25 specifically providing there can be no recovery exceeding the statement of values.

                                                          26                                 JURISDICTION AND VENUE
                                                          27         2.      This Court has jurisdiction under 28 U.S.C. § 1332. There is complete diversity of
                                                          28 citizenship between the parties, and the amount in controversy exceeds $75,000, exclusive of
                                                                                                          1                          Case No. 3:21-cv-05968
                                                                                           COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 2 of 8




                                                           1 attorney’s fees and costs.

                                                           2          3.     Venue is proper in this district under 28 U.S.C. § 1391(b)(1) because Fairwinds

                                                           3 resides in this district. Venue is also proper because a substantial part of the property at issue is

                                                           4 situated in this district. 28 U.S.C. § 1391(b)(2).

                                                           5          4.     All conditions precedent have occurred, been performed, or have been waived.

                                                           6                                           THE PARTIES

                                                           7          5.     Kinsale is an Arkansas corporation with its principal place of business in Virginia.

                                                           8 Kinsale is an eligible surplus lines insurer that issued an excess commercial property policy to

                                                           9 Fairwinds.

                                                          10          6.     Fairwinds is a limited liability company formed under Nevada law with its
                    Four Embarcadero Center, Suite 1350




                                                          11 principal place of business in California. On information and belief, no member of Fairwinds is a
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12 citizen of either Arkansas or Virginia. Fairwinds seeks coverage under Kinsale’s policy for a fire

                                                          13 loss.

                                                          14                                    COMMON ALLEGATIONS

                                                          15          7.     Fairwinds owns and operates a winery located at 4550 Silverado Trail North in

                                                          16 Calistoga, California 94515.

                                                          17          8.     The winery consists of, among other things, a main winery building, a tasting

                                                          18 room, a tank building, and a cave.
                                                          19          9.     Prior to Kinsale issuing the excess policy, Fairwinds provided a Statement of

                                                          20 Values listing individual insurable values for certain categories of property at the winery.

                                                          21 (Statement of Values attached as Exhibit 1.)

                                                          22          10.    For the main winery building, the Statement of Values lists specific insurable

                                                          23 values for the commercial building in the amount of $1,785,893, for the business personal

                                                          24 property in the amount of 1,500,000, and or the outside equipment in the amount of $100,000.

                                                          25 (Ex. 1.)

                                                          26          11.    For the tasting room, the Statement of Values lists specific insurable values for
                                                          27 the commercial building in the amount of $1,020,000 and for the business personal property in

                                                          28 the amount of $100,000. (Ex. 1.)
                                                                                                                  2                          Case No. 3:21-cv-05968
                                                                                            COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 3 of 8




                                                           1          12.    Accordingly, pursuant to the specific Statement of Values, the total insurable

                                                           2 value for the main winery building and tasting room is $4,505,893.

                                                           3          13.    On or around September 28, 2020, a wildfire caused damage to a portion of the

                                                           4 property at the winery. More specifically, the main winery building and tasting room sustained

                                                           5 total losses.

                                                           6          14.    Rebuilding the main winery building and tasting room will require significant

                                                           7 excavation and foundation work.

                                                           8          15.    Additionally, the tank building and cave sustained limited damage, which would

                                                           9 cost less than $500,000 to repair.

                                                          10          16.    Last, the fire also caused damage to the landscaping, roadways, Tesla chargers,
                    Four Embarcadero Center, Suite 1350




                                                          11 underground utilities, irrigation and sprinkler system, pump house, irrigation control house,
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12 fencing, and signage (collectively, the “Miscellaneous Damage”).

                                                          13          17.    Following the fire, Fairwinds’s primary commercial property insurer, Beazley

                                                          14 Insurance Services (“Beazley”), paid Fairwinds $8,310,000 for the damage.

                                                          15                                THE KINSALE EXCESS POLICY

                                                          16          18.    Kinsale issued an excess property policy to Fairwinds and Fairwinds Estate, LLC,

                                                          17 as the named insureds, bearing Policy No. 0100122758-0 and effective from August 1, 2020 to

                                                          18 May 1, 2021 for the property scheduled on the Statement of Values. (Kinsale excess policy
                                                          19 attached as Exhibit 2.)

                                                          20          19.    The Kinsale excess policy provides coverage up to a limit of $2,060,831 per

                                                          21 occurrence. (Ex. 2.)

                                                          22          20.    The Kinsale excess policy is specifically excess of the Beazley policy, and it

                                                          23 follows form and incorporates the terms and provisions of the Beazley policy, except to the

                                                          24 extent they are inconsistent with the Kinsale excess policy. (Ex. 2.)

                                                          25          21.    The Kinsale excess policy provides, in relevant part:

                                                          26                               EXCESS PROPERTY INSURANCE
                                                          27                    (DIRECT PHYSICAL DAMAGE, FOLLOWING FORM)
                                                          28
                                                                                                              3                          Case No. 3:21-cv-05968
                                                                                           COMPLAINT FOR DECLARATORY RELIEF
                                                               Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 4 of 8




                                                                A.    INSURING AGREEMENT:
                                                           1
                                                                      1.     The Company will indemnify the Insured for our share, as shown
                                                           2
                                                                             in Item         1. Of the Declarations Page of this Policy, of the
                                                           3                 Ultimate Net Loss caused by the direct physical loss or damage to
                                                                             Covered Property in excess of the Primary and Underlying Excess
                                                           4                 Insurance as shown in the Schedule of Underlying Insurance of
                                                                             this Policy, occurring during the policy period. This agreement is
                                                           5                 subject to the following terms, conditions, and any endorsements
                                                           6                 to this Policy. …

                                                           7          3.     Attachment of Liability:

                                                           8                 It is expressly agreed that our liability under this Policy shall attach
                                                                             to the Company only after the Primary and Underlying Excess
                                                           9                 Insurer(s) have paid or have been held liable to pay the full amount
                                                                             of their respective Ultimate Net Loss.
                                                          10
                                                                B.    LIMIT OF LIABILITY:
                    Four Embarcadero Center, Suite 1350




                                                          11
                      San Francisco, California 94111
                         Telephone: (415) 365-9800




                                                                      Provided always that the liability of the Company applies only after the
CLYDE & CO US LLP




                                                          12
                                                                      Primary Insurer(s) and Underlying Excess Insurers have agreed to pay the
                                                          13          full amount of their respective Ultimate Net Loss, then the Company shall
                                                                      be liable to pay our share of the Ultimate Net Loss up to the full amount of
                                                          14          the Limit of Liability as specified in Item 1. Of the Declarations Page of
                                                                      this Policy. The maximum recovery in any one occurrence for any
                                                          15          coverage subject to a sub limit shall be that sub limit provided by the
                                                          16          Primary and/or Underlying Excess Insurance. The inclusion of more than
                                                                      one Insured shall not operate to increase the Company’s Limit of Liability.
                                                          17          …

                                                          18    H.    DEFINITIONS:
                                                          19          1.     Ultimate Net Loss shall mean the actual loss sustained by the
                                                                             Insured as a direct physical result of the peril(s) insured against by
                                                          20
                                                                             the policy(ies) of the Primary and/or Underlying Excess Insurer(s)
                                                          21                 limited by:

                                                          22                 a.      Any sub limits contained within this Policy or the
                                                                                     Policy(ies) of the Primary and/or Underlying Excess
                                                          23                         Insurer(s), and
                                                          24                 b.      Making deductions for any salvage and recoveries from any
                                                                                     source other than this Policy and the policy(ies) of the
                                                          25
                                                                                     Primary and/or Underlying Excess Insurer(s). …
                                                          26
                                                                      3.     Covered Property shall mean that property that is insured and not
                                                          27                 excluded in the Primary and Underlying Excess Insurance as
                                                                             shown in the Schedule of Underlying Insurance of this Policy. …
                                                          28
                                                                                                        4                              Case No. 3:21-cv-05968
                                                                                   COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 5 of 8




                                                                             OCCURRENCE LIMIT OF LIABILITY ENDORSEMENT …
                                                           1
                                                                      2.     The Premium for this Policy is based upon the Statement of Values, on file
                                                           2
                                                                             with the Company, or attached to this Policy. In the event of loss under
                                                           3                 this Policy, liability of the Company shall be limited to the least of the
                                                                             following:
                                                           4
                                                                             a.     The actual adjusted amount of loss, less applicable deductible(s).
                                                           5
                                                                             b.     An amount no greater than 100% of the individually stated value
                                                           6                        for the property, involved, as shown on the Statement of Values,
                                                           7                        on file with the Company, less applicable deductible(s).

                                                           8                 c.     The Limit of Liability as specified in Item 1. Of the Declarations
                                                                                    Page.
                                                           9

                                                          10 (Ex. 2.)
                                                                                          THE BEAZLEY PRIMARY POLICY
                    Four Embarcadero Center, Suite 1350




                                                          11
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12          22.    Beazley issued a commercial property policy to Fairwinds Estate Winery, LLC

                                                          13 and Fairwinds Estate, LLC, as the named insureds, bearing Policy No. W26FBF200201 and

                                                          14 effective from May 1, 2020 to May 1, 2021. (Beazley primary policy attached as Exhibit 3.)

                                                          15          23.    The Beazley primary policy affords certain property coverage up to a limit of

                                                          16 $8,310,000 per occurrence for the property scheduled on the statement of values. (Ex. 3.)

                                                          17          24.    The Beazley primary policy provides, in pertinent part:

                                                          18                BUILDING AND PERSONAL PROPERTY COVERAGE FORM …

                                                          19          A.     Coverage
                                                          20                 We will pay for direct physical loss of or damage to Covered Property at
                                                                             the premises described in the Declarations caused by or resulting from any
                                                          21
                                                                             Covered Cause of Loss.
                                                          22
                                                                             1.     Covered Property
                                                          23
                                                                                    Covered Property, as used in this Coverage Part, means the type of
                                                          24                        property described in this Section A.1., and limited in A.2.,
                                                                                    Property Not Covered, if a Limit of Insurance is shown in the
                                                          25                        Declarations for that type of property. …
                                                          26                 2.     Property Not Covered
                                                          27
                                                                                    Covered Property does not include: …
                                                          28
                                                                                                              5                            Case No. 3:21-cv-05968
                                                                                          COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 6 of 8




                                                                                     d.     Bridges, roadways, walks, patios or other paved surfaces;
                                                           1                                …
                                                           2
                                                                                     f.     The cost of excavations, grading, backfilling or filling;
                                                           3
                                                                                     g.     Foundations of buildings, structures, machinery or boilers
                                                           4                                if their foundations are below:

                                                           5                                (1)     The lowest basement floor; or
                                                           6                                (2)     The surface of the ground, if there is no basement;
                                                           7                         h.     Land (including land on which the property is located),
                                                           8                                water, growing crops or lawns; …

                                                           9                         m.     Underground pipes, flues or drains; …

                                                          10                         q.     The following property while outside of buildings:
                    Four Embarcadero Center, Suite 1350




                                                          11                                (1)     Grain, hay, straw or other crops;
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12                                (2)     Fences, radio or television antennas (including
                                                                                                    satellite dishes) and their lead-in wiring, masts or
                                                          13                                        towers, signs (other than signs attached to
                                                          14                                        buildings); trees, shrubs or plans (other than “stock”
                                                                                                    of trees, shrubs or plants), all except as provided in
                                                          15                                        the Coverage Extensions. …

                                                          16 (Ex. 3.)

                                                          17                    FIRST CAUSE OF ACTION – DECLARATORY RELIEF

                                                          18                [No Coverage Because Kinsale Excess Layer Was Never Implicated]

                                                          19          25.     Kinsale incorporates paragraphs 1 through 24.

                                                          20          26.     The Kinsale excess policy provides Kinsale will only pay its share of the

                                                          21 “Ultimate Net Loss” caused by direct physical loss or damage to covered property in excess of

                                                          22 the Beazley primary policy.

                                                          23          27.     The Kinsale excess policy defines “Ultimate Net Loss” as the actual loss

                                                          24 sustained by Fairwinds limited by, among other things, any sub limits contained in the Kinsale

                                                          25 excess policy.

                                                          26          28.     In the Occurrence Limit of Liability Endorsement, the Kinsale excess policy

                                                          27 provides Kinsale’s liability “shall be limited to … [a]n amount no greater than 100% of the

                                                          28 individually stated value for the property, involved, as shown on the Statement of Values, on file
                                                                                                              6                           Case No. 3:21-cv-05968
                                                                                           COMPLAINT FOR DECLARATORY RELIEF
                                                                     Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 7 of 8




                                                           1 with the Company.”

                                                           2          29.     The Statement of Values specifically identifies the total insurable value for the

                                                           3 main winery building and tasting room is $4,505,893.

                                                           4          30.     Beazley paid Fairwinds $8,310,000, which is an amount well above the total

                                                           5 insurable value for the main winery building and tasting room per the individual categories of

                                                           6 property listed in the Statement of Values.

                                                           7          31.     Even including damage to the tank building and cave, Fairwinds’s Ultimate Net

                                                           8 Loss does not exceed the Beazley primary policy’s limit of liability.

                                                           9          32.     Accordingly, the Kinsale excess policy has not been implicated by this loss, and

                                                          10 there is no coverage.
                    Four Embarcadero Center, Suite 1350




                                                          11                  SECOND CAUSE OF ACTION – DECLARATORY RELIEF
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12                             [No Coverage For Miscellaneous Damage]

                                                          13          33.     Kinsale incorporates paragraphs 1 through 24.

                                                          14          34.     Even if the Kinsale excess policy responded to this loss, it only applies to

                                                          15 property that is specifically scheduled in the Statement of Values.

                                                          16          35.     The Beazley primary policy provides that covered property does not include,

                                                          17 among others, roadways, land, lawns, underground pipes, flues, or drains, fences, signs, trees,

                                                          18 shrubs, and plants.
                                                          19          36.     The Miscellaneous Damage constitutes damage that is either not scheduled on the

                                                          20 Statement of Values, excepted from coverage by the terms of the Beazley primary policy, or

                                                          21 both.

                                                          22          37.     As a result, there is no coverage for the Miscellaneous Damage.

                                                          23                    THIRD CAUSE OF ACTION – DECLARATORY RELIEF

                                                          24                       [No Coverage For Excavation And Foundation Work]

                                                          25          38.     Kinsale incorporates paragraphs 1 through 24.

                                                          26          39.     Even if the Kinsale excess policy responded to this loss, the Beazley primary
                                                          27 policy provides that covered property does not include the cost of excavations, grading,

                                                          28 backfilling, or filling.
                                                                                                              7                            Case No. 3:21-cv-05968
                                                                                           COMPLAINT FOR DECLARATORY RELIEF
                                                                    Case 3:21-cv-05968 Document 1 Filed 08/02/21 Page 8 of 8




                                                           1           40.    The Beazley primary policy further provides that covered property does not

                                                           2 include foundations of buildings, structures, machinery, and boilers below either the basement

                                                           3 floor or the surface of the ground.

                                                           4           41.    Accordingly, there is no coverage for the excavation or foundation work

                                                           5 necessary for the rebuild or repair of the damaged property at the winery.

                                                           6                                       PRAYER FOR RELIEF

                                                           7           WHEREFORE, Kinsale respectfully requests this Court:

                                                           8           a.     Take jurisdiction and adjudicate the rights of the parties under the Kinsale excess

                                                           9 policy;

                                                          10           b.     Declare there is no coverage and Kinsale has no obligation to make any payment
                    Four Embarcadero Center, Suite 1350




                                                          11 to Fairwinds because the Kinsale excess policy has not been implicated;
                      San Francisco, California 94111
                         Telephone: (415) 365-9800
CLYDE & CO US LLP




                                                          12           c.     In the event the Kinsale excess policy is deemed to respond, declare there is no

                                                          13 coverage and Kinsale has no obligation to make any payment to Fairwinds for the Miscellaneous

                                                          14 Damage or any excavation and foundation work;

                                                          15           d.     Award Kinsale all costs it incurs to prosecute this action; and

                                                          16           e.     All such other relief as the Court deems just and proper under the circumstances.

                                                          17           Respectfully submitted.

                                                          18 Dated: August 2, 2021                       CLYDE & CO US LLP
                                                          19

                                                          20                                             By: /s/ Jason J. Chorley
                                                                                                             Michael A. Topp
                                                          21                                                 Jason J. Chorley
                                                                                                             Attorneys for Plaintiff
                                                          22                                                 KINSALE INSURANCE COMPANY
                                                          23

                                                          24

                                                          25

                                                          26
                                                          27

                                                          28
                                                                                                                8                               Case No. 3:21-cv-05968
                                                                                           COMPLAINT FOR DECLARATORY RELIEF
